Citation Nr: 1635055	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-04 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for prostate cancer, also claimed as a urinary condition and/or frequent urination, to include as due to herbicide exposure.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  

3. Entitlement to a disability rating in excess of 20 percent for a right shoulder disability.

4. Entitlement to a disability rating in excess of 10 percent for a left shoulder disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 until his retirement in June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In May 2016, the Veteran and his wife presented testimony at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he cannot work due to disabilities including his service-connected left shoulder disability.  See, e.g., May 2016 hearing testimony; May 2016 appellate brief.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In a June 2010 rating decision, the RO granted entitlement to service connection for left ear hearing loss, and continued the noncompensable evaluation of bilateral hearing loss; denied the Veteran's claim of entitlement to service connection for a mental condition; and confirmed and continued the denial of service connection for degenerative arthritis of the left knee.  In a July 2010 notice of disagreement, the Veteran disagreed with the evaluation of the bilateral hearing loss and the denial of service connection for a mental condition.  To date, a statement of the case has not been issued.  However, during the May 2016 hearing before the Board, the Veteran testified that he wished to withdraw the appeal as to the issue of entitlement to an increased disability rating for bilateral hearing loss.  Further, in a June 2016 letter, the RO acknowledged the Veteran's timely notice of disagreement, and the Board's review of the evidentiary record indicates the RO is attempting to locate additional records before issuing a statement of the case.  As the record indicates the RO is taking action on the timely notice of disagreement, the Board will not accept jurisdiction over the issue of entitlement to service connection for a mental condition at this time.

The issues of entitlement to an increased disability rating for a left shoulder disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The probative evidence of record indicates the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

2. It is presumed that the Veteran's current prostate cancer and diabetes mellitus, type II, are related to his military service, to include herbicide exposure.

3. During the May 2016 hearing before the Board, the Veteran testified that he wished to withdraw his claim of entitlement to an increased disability rating for a right shoulder disability.

CONCLUSIONS OF LAW

1. Service connection for prostate cancer as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2. Service connection for diabetes mellitus, type II, as related to herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for withdrawal of the claim of entitlement to an increased disability rating for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer and diabetes mellitus, type II, are such diseases.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met, as current diagnoses of prostate cancer and diabetes mellitus, type II, are of record.  See, e.g., October 2010 Dr. S.P. treatment note (diagnosis of diabetes mellitus, type II); June 2008 Dr. S.B. treatment note (biopsy shows prostate cancer).   

The Veteran has repeatedly and consistently asserted that while stationed in Cambodia with the Military Equipment Delivery Team Cambodia (MEDTC) in 1974, he traveled all over the country working with and delivering supplies and equipment to Cambodian troops.  The Veteran contends he was exposed to herbicides in Cambodia.  The Veteran has also repeatedly and consistently asserted that to fulfill his duties, on multiple occasions he had to fly into and land in Vietnam to pick up military equipment, which he then brought back to Cambodia.  See, e.g., May 2016 Board hearing testimony; October 2012 substantive appeal; March 2011 Veteran letter to the president; August 2010 Veteran statement; March 2010 Veteran letter to senator; November 2009 Veteran letter to senator; July 2009 Veteran letter to the president; March 2009 notice of disagreement; September 2008 Veteran statement.

VA was unable to confirm the Veteran's service on the landmass or in the inland waters of the Republic of Vietnam through the Veteran's available service records.  However, the Veteran's service personnel records confirm that the Veteran was stationed in Cambodia from January 1974 to December 1974, and that he served in MEDTC as an Administrative Specialist and then the Senior Supply Sergeant.  See Uniform Military Personnel Record (Specialty and Rank, Foreign Tours).

Accordingly, the Board finds the Veteran's reports of having to fly into and land in the Republic of Vietnam to pick up military equipment to be brought back to Cambodia, credible.  The Board therefore affords the Veteran the benefit of the doubt, and finds that he served in the Republic of Vietnam during the Vietnam Era.  Accordingly, the Board finds the Veteran is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a).  Therefore, the second Shedden element is also met.

Finally, the third element of Shedden is also met.  As the Veteran is presumed to have been exposed to an herbicide agent, and because prostate cancer and diabetes mellitus, type II, are diseases listed in 38 C.F.R. § 3.309(e) as diseases associated with exposure to herbicide agents, service connection is presumed for the Veteran's current prostate cancer and diabetes mellitus, type II.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that a grant of service connection is warranted for prostate cancer and diabetes mellitus, type II, as due to exposure to herbicide agents.

Withdrawal

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

During the May 2016 hearing before the Board, the Veteran testified that he wished to withdraw his claim of entitlement to an increased disability rating for a right shoulder disability.  This communication from the Veteran shows a clear desire on the Veteran's part to withdraw this issue from his appeal.  

As the Veteran has withdrawn the appeal as to the claim of entitlement to an increased disability rating for a right shoulder disability, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

The appeal as to the claim of entitlement to an increased disability rating for a right shoulder disability is dismissed.


REMAND

The Veteran was last afforded a VA examination regarding his shoulders in October 2010.  The Veteran contends that upon that examination, the examiner focused on his right shoulder, and not his left shoulder.  Further, the Veteran's May 2016 testimony before the Board indicates his left shoulder is worse than indicated upon the October 2010 examination, to include the Veteran's statement that he can no longer lift his left shoulder above shoulder level.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left shoulder disability.

The last treatment records associated with the evidentiary record regarding the Veteran's left shoulder are from Northeast Orthopaedics and Sports Medicine, dated in January and March 2010.  On remand, the AOJ should also ask the Veteran to identify any outstanding and updated VA and non-VA treatment records regarding his left shoulder.

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the remanded claim for an increased disability rating.  See May 2016 Central Office hearing testimony; May 2016 appellate brief.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment, as well as any VA treatment, related to his left shoulder since March 2010.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include any updated treatment records from Northeast Orthopaedics and Sports Medicine.  The Veteran's assistance should be requested as needed.  The AOJ should obtain any VA treatment records.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left shoulder disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected left shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the left shoulder since July 2010.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

The supporting rationale for all opinions expressed must be provided.

3. The AOJ should conduct any other necessary development regarding the Veteran's left shoulder and TDIU claims.

4. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


